By Judge Robert P. Doherty, Jr.
On October 12,1995,1 took the demurrer filed by the Defendant in the above-captioned matter under advisement. My findings in this matter are as follows.
Plaintiff filed a Motion for Judgment on June 27,1995, claiming wrongful discharge from his employment because of racial discrimination. He now argues that his position is as set forth and explained in Lockhart v. Commonwealth Education Systems, 247 Va. 98 (1994). Defendant has filed a demurrer to the Plaintiff’s pleading claiming that the Virginia General Assembly nullified the dictates of Lockhart, supra, on July 1, 1995, by its remedial amendments to § 2.1-725, Code of Virginia (1950), as amended. I find that the amendments to the Virginia Human Rights Act are prospective only and do not constitute a bar to the Plaintiff’s action.
The filing of the action by the Plaintiff pre-dates the statutory amendments in question. The substantive law in effect at the time the cause of action was filed, as set forth in Lockhart, supra, is controlling. In all other respects, the Plaintiffs Motion for Judgment is adequate. The Defendant’s demurrer is overruled. The Defendant has twenty-one days to file its grounds of defense.